Title: General Orders, 24 October 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Verplankspoint Thursday October 24th 1782
                     Parole Paris
                     Countersigns Passy. Brest.
                  
                  For the day tomorrow Major Genl HoweLt Colonel GrosvenorMajor WyllysBrigade Major WilliamsQuarter Master MorrillFor duty tomorrow1st Jersey & 7th Massachusetts regiment.
                  The tents being too cold for the accomidation of the sick, the regimental Surgeons will send no more to the Flying hospital but have such as are hospital patients sent to the hutts at New Boston.
                  At the General court Martial of which Colonel Cortlandt is president Ensign Beckworth of the 1st Connecticut regiment charged as follows.
                  For that in the month of February last he gave a receipt to Captain Stephen Smith of Lyme for Benedict Minard a recruit enlisted to serve three years in the Continental army by the hire and procurement of a class of which Smith was head and then for a hire and reward discharged Minard from Service or permitted him to remain at home and not join the army thereby excusing the Class and defrauding the Public of the service of a Soldier was tried.
                  The Court on consideration are of opinion that the charge against Ensign Beckworth is supported they are also of opinion from what has been offered by ensign Beckworth that at the time he permitted Minard to remain at home and received the hire which was for Minard that he had a son mustered in service for during the war, and that he intended his said son should serve for Minard but that on his return to Camp, when he was informed his son was discharged that he did not give the Commanding officer of the regiment information of his conduct respecting Minard and therefore think him not justifiable but guilty of a breach of Article 5th Section 18th of the rules and articles of war and sentence him to be discharged the service.
                  The Commander in chief approves the opinion of the Court.
                  At the same Court George Ledween of Captn Vanheers corps was found guilty of Desertion in breach of article 1st Section 6th of the rules and articles of war & sentenced to receive one hundred Lashes on his naked back.
                  The General approves the sentence of the Court but in consequence of the recomendation of the Duke de Lauzern & Colonel Dillon of the Legion of Lauzun he is pleased to remit the punishment he will join his corps.
                  Before the Army marches from this ground the Commander in chief Orders it to be signified to the several corps which have been in the field that he has been particularly satisfied with the internal Police and order of the Encampments as well as the perfect regularity with which every species of duty has been performed the present Campaign,  The alacrity and dispatch the troops have shewn in procuring fuel for Westpoint and its dependences are extremely satisfactory to him.
                  The honorable the secretary at war having expressed his entire approbation of the splendid & soldierlike appearance the army exhibited this morning, in passing in review and performing all the Manoevres with the gratest exactness and celerity, and having requested it might be made known to the officers and men that he entertains the highest sense of their attention, perseverance and zeal, in making such astonishing proficiency in their profession since he had last the pleasure of seeing any part of them under Arms.
                  The Commander in chief directs the Communication to be made and at the same time is pleased to add, he can not conceal the satisfaction he experiances in observing that the last Grand Manoevre that will be performed this Campaign surpassed every other exhibition of the kind that has been made in the American army.
               